Citation Nr: 0722792	
Decision Date: 07/26/07    Archive Date: 08/06/07

DOCKET NO.  05-13 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased disability rating for 
degenerative disc disease (DDD) of the lumbar spine, status 
post fracture L1 and L3 with wedge deformity and arthritis of 
lumbar and thoracic spine, currently evaluated as 20 percent 
disabling.

2.  Entitlement to an increased disability rating for 
traumatic arthritis, right shoulder, evaluated as 10 percent 
disabling from May 30, 2000 and as 20 percent disabling from 
August 4, 2005.

3.  Entitlement to an increased disability rating for 
traumatic arthritis, left shoulder, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:    Disabled American Veterans



ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran had active service from June 1986 to May 2000.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2001, February 2005, and June 
2006 rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Atlanta, Georgia.

The Board notes that the August 2006 supplemental statement 
of the case and the May 2007 appellant's brief list 
entitlement to an increased disability rating for coronary 
artery disease (CAD), currently evaluated as 10 percent 
disabling, as an issue currently on appeal.  VA regulation 
requires that, if there are multiple issues in the statement 
of the case, the substantive appeal must specify the issue or 
issues being appealed or state that all issues are being 
appealed.  38 C.F.R. § 20.202 (2006).  In his April 2005 VA 
Form 9, the veteran listed "some of the issues that need to 
be resolved."  In his attached letter, the veteran 
complained of recurring chest pains and stated his belief 
that these pains are caused by a lung condition secondary to 
second-hand smoke exposure rather than his service-connected 
CAD.  As this theory was never raised prior to the April 2005 
VA Form 9, the RO treated it is a new claim for service 
connection for a lung condition secondary to second-hand 
smoke and denied it in a rating decision dated November 2005.  
The veteran did not initiate an appeal of that decision.  
Neither the April 2005 VA Form 9 or the attached letter made 
reference to a disagreement with the 10 percent disability 
rating currently assigned to the veteran's CAD.  Therefore, 
the only issues currently before the Board are as stated 
herein.  




REMAND

The Board finds that, with respect to the claims for 
increased disability ratings for traumatic arthritis, right 
shoulder, and traumatic arthritis, left shoulder, additional 
medical evidence is required in order to evaluate the 
disability properly.  The veteran was afforded a VA joints 
examination in October 2004 for the purpose of evaluating his 
bilateral shoulder arthritis.  By correspondence dated 
November 2004, the RO indicated that the October 2004 VA 
joints examination was inadequate because it did not include 
an evaluation of the shoulders other than X-ray findings.  
The RO requested a new joints examination.  Documentation 
within the claims folder indicates that the veteran failed to 
report to his second scheduled VA joints examination in 
February 2005.  In the letter attached to his April 2005 VA 
Form 9, the veteran asserts that he never received 
notification that a VA examination was scheduled in February 
2005.  The Board finds that the information contained in the 
October 2004 VA joints examination is an inadequate basis for 
any determination regarding the veteran's bilateral shoulder 
arthritis.  Therefore, a remand is needed to secure more 
sufficient information.   

In addition, the Board finds that a VA examination is also 
needed with respect to the veteran's claim for entitlement to 
an increased disability rating for degenerative disc disease 
(DDD) of the lumbar spine, status post fracture L1 and L3 
with wedge deformity and arthritis of lumbar and thoracic 
spine, which is currently evaluated as 20 percent disabling 
under Diagnostic Codes 5285 and 5292.  As of the veteran's 
most recent VA spine examination in October 2004, the record 
did not contain any assessment of intervertebral disc 
syndrome or other neuropathy.  This precluded rating any 
current back disability under Diagnostic Code 5243 and the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  However, evidence received by the 
Board in May 2007 suggests a finding of neuropathy.  
Specifically, September 2006 magnetic resonance imaging (MRI) 
of the lumbar spine referred to radiculopathy in the right 
lower extremity.  As such, a VA neurology examination is 
required to determine whether the veteran is afflicted with 
intervertebral disc syndrome or other neuropathy.  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center in Washington DC for the following action:

1. The RO should schedule the veteran for 
a VA joints examination to determine the 
severity of his service-connected 
traumatic arthritis, right shoulder, and 
traumatic arthritis, left shoulder.  In 
the event that the veteran fails to report 
without providing a reasonable explanation 
for his absence, then the case should be 
decided on the record with consideration 
of his lack of cooperation.  The RO should 
advise the veteran that failure to report 
for a scheduled VA examination without 
good cause could result in a denial of his 
claim.

Any examination conducted should identify 
and describe any current symptomatology 
associated with the service-connected 
traumatic arthritis, including any 
functional loss due to more or less 
movement than normal, weakened movement, 
excess fatigability, incoordination, pain 
on movement, swelling, and deformity or 
atrophy of disuse.  If there is no 
evidence of any of the above factors on 
examination, the examiner should so state.  
The examiner should also inquire as to 
whether the veteran experiences flare-ups.  
If so, the examiner should describe, to 
the extent possible, any additional 
functional loss or limitation of motion 
during such flare-ups.  

2.  The RO should schedule the veteran for 
a VA neurology examination to determine 
whether the veteran has neuropathy 
associated with his service connected low 
back disability.  The examiner should 
follow all appropriate AMIE protocols and 
conduct any necessary test or study.  The 
examiner should specifically determine 
whether any present neuropathy is a 
residual of the veteran's service-
connected degenerative disc disease (DDD) 
of the lumbar spine.  If so, the examiner 
should specify for the record what nerve 
is involved and the severity of 
disability.   

3.  The RO should readjudicate the issues 
on appeal after completing any additional 
development deemed by the RO to be 
necessary for the proper adjudication of 
the issues.  If the disposition of any 
issue remains unfavorable, the RO should 
furnish the veteran and his representative 
a supplemental statement of the case and 
afford them an opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


